Exhibit 10.7

AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT, effective as of [insert
date of original agreement], is between XOMA LTD., a Bermuda company (the
“Company”), and                  (“Officer/Director”).

WITNESSETH THAT:

WHEREAS, Officer/Director is a director of the Company and an officer of the
Company and/or one or more of its subsidiaries and performs valuable services in
such capacities for the Company; and

WHEREAS, the shareholders of the Company have adopted Bye-laws (the “Bye-laws”)
providing for the indemnification of the officers, directors and employees of
the Company to the maximum extent possible except as prohibited by the Companies
Act 1981 of Bermuda (the “Act”); and

WHEREAS, such Bye-laws, by their non-exclusive nature, permit contracts between
the Company and its directors and officers with respect to indemnification of
such directors and officers; and

WHEREAS, the Company has purchased and presently maintains a policy or policies
of liability insurance for directors and officers (“D & O Insurance”), covering
certain liabilities which may be incurred by its directors and officers in the
performance of their duties as directors and officers of the Company and its
subsidiaries; and

WHEREAS, there remains general uncertainty as to the extent of protection
afforded directors and officers of the Company and its subsidiaries by such D &
O Insurance and bye-law indemnification provisions; and

WHEREAS, the Company and Officer/Director have previously entered into an
Indemnification Agreement, effective as of [insert date of original agreement];
and

WHEREAS, in order to induce Officer/Director to continue to serve as a director
of the Company and an officer of the Company and/or one or more of its
subsidiaries, the Company has determined and agreed to enter into this amended
and restated agreement with Officer/Director;

NOW, THEREFORE, in consideration of Officer/Director’s continued service as a
director and an officer, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Indemnity of Officer/Director. Subject to Section 5 hereof, the Company
hereby agrees to hold harmless and indemnify Officer/Director in respect of
Officer/Director’s serving or having served as an officer, director, employee or
agent of the Company or one or more of its subsidiaries or at the request of the
Company as an officer, director, employee or agent of another company,
corporation, partnership, limited liability company, joint venture, trust or
other enterprise, to the fullest extent authorized or permitted by applicable
law in effect on the date hereof and as may be amended from time to time, but
not for fraudulent or dishonest acts or omissions.

2. Additional Indemnity. Subject to Section 5 hereof and to the exclusions set
forth in Section 3 hereof, the Company hereby further agrees to hold harmless
and indemnify Officer/Director:

(a) against any and all expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by
Officer/Director in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Company), to which
Officer/Director is, was or at any time becomes, or is threatened to be made, a
party, by reason of the fact that Officer/Director is or was an officer,
director, employee or agent of the Company or one or more of its subsidiaries or
at the request of the Company as an officer, director, employee or agent of
another company, corporation, partnership, limited liability company, joint
venture, trust or other enterprise; and

(b) otherwise to the fullest extent as may be provided to Officer/Director by
the Company under the non-exclusivity provisions of Article VII, Section 8 of
the Bye-laws of the Company.

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Company:

(a) except to the extent the aggregate of amounts to be indemnified thereunder
exceeds the amount for which Officer/Director is indemnified either pursuant to
Section 1 hereof or pursuant to any other indemnification arrangement or any D &
O Insurance purchased and maintained by the Company;

(b) in respect of remuneration paid to Officer/Director if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

(c) on account of any suit in which judgment is rendered against
Officer/Director for an accounting of profits made from the purchase or sale by
Officer/Director of securities of the Company pursuant to the provisions of
Section 16(b) of the U.S. Securities Exchange Act of 1934 and amendments thereto
or similar provisions of any federal, state or local statutory law;

 

-2-



--------------------------------------------------------------------------------

(d) on account of Officer/Director’s conduct which is fraudulent or dishonest;
or

(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

4. Contribution. If the indemnification provided in Sections 1 and 2 is
unavailable and may not be paid to Officer/Director for any reason other than
those set forth in paragraphs (b), (c), (d), and (e) of Section 3, then in
respect of any threatened, pending or completed action, suit or proceeding in
which the Company is jointly liable with Officer/Director (or would be if joined
in such action, suit or proceeding), the Company shall contribute to the amount
of expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by
Officer/Director in such proportion as is appropriate to reflect (i) the
relative benefits received by the Company on the one hand and by
Officer/Director on the other from the transaction from which such action, suit
or proceeding arose, and (ii) the relative fault of the Company on the one hand
and of Officer/Director on the other in connection with the events which
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of Officer/Director on the other shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
Section 4 were determined by pro rata allocation or any other method of
allocation which does not take account of the foregoing equitable
considerations.

5. Continuation of Obligations. (a) All agreements and obligations of the
Company contained herein shall terminate on the date that Officer/Director
ceases to be either a director or an officer of either the Company or any of its
subsidiaries (the “Termination Date”); provided, however, that such agreements
and obligations shall continue thereafter with respect to any claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, to which Officer/Director is or
becomes subject on or subsequent to the Termination Date by reason of the fact
that Officer/Director was a director of the Company, an officer of the Company,
an officer of one or more subsidiaries of the Company or serving in any other
capacity referred to herein on or prior to the Termination Date.

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

6. Partial Indemnification. Officer/Director shall be entitled under this
Agreement to indemnification by the Company for a portion of the expenses
(including attorneys’ fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Officer/Director becomes legally
obligated to pay in connection with any action, suit or proceeding referred to
in Section 2 hereof even if not entitled hereunder to indemnification for the
total

 

-3-



--------------------------------------------------------------------------------

amount thereof, and the Company shall indemnify Officer/Director for the portion
thereof to which Officer/Director is entitled.

7. Notification and Defense of Claim. Promptly after receipt by Officer/Director
of notice of the commencement of any action, suit or proceeding,
Officer/Director will, if a claim in respect thereof is to be made against the
Company under this Agreement, notify the Company of the commencement thereof;
but the omission to so notify the Company will not relieve it from any liability
which it may have to Officer/Director otherwise than under this Agreement. With
respect to any such action, suit or proceeding as to which Officer/Director
notifies the Company of the commencement thereof:

(a) the Company will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, to the extent that it may wish, the
Company, jointly with any other indemnifying party similarly notified, will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Officer/Director. After notice from the Company to Officer/Director of its
election to assume the defense thereof, the Company will not be liable to
Officer/Director under this Agreement for any legal or other expenses
subsequently incurred by Officer/Director in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below.
Officer/Director shall have the right to employ counsel to represent
Officer/Director in such action, suit or proceeding, but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Officer/Director unless (i) the
employment of counsel by Officer/Director has been authorized by the Company,
(ii) Officer/Director shall have reasonably concluded that there may be a
conflict of interest between the Company and Officer/Director in the conduct of
the defense of such action, or (iii) the Company shall not in fact have employed
counsel reasonably satisfactory to Officer/Director to, or otherwise does not,
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any action, suit or proceeding brought by or
on behalf of the Company or as to which Officer/Director shall have made the
conclusion provided for in (ii) above; and

(c) the Company shall not be liable to indemnify Officer/Director under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Officer/Director
without Officer/Director’s written consent. Neither the Company nor
Officer/Director will unreasonably withhold its consent to any proposed
settlement.

8. Advancement and Repayment of Expenses.

(a) In the event that Officer/Director employs his own counsel pursuant to
Section 7(b)(i) through (iii) above, the Company shall advance to
Officer/Director, prior to any final disposition of any threatened or pending
action, suit or proceeding, whether civil, criminal, administrative or
investigative, any and all reasonable expenses (including legal fees and

 

-4-



--------------------------------------------------------------------------------

expenses) incurred in investigating or defending any such action, suit or
proceeding within ten (10) days after receiving copies of invoices presented to
Officer/Director for such expenses.

(b) Officer/Director agrees that Officer/Director will reimburse the Company for
all reasonable expenses paid by the Company in defending any civil, criminal,
administrative or investigative action, suit or proceeding against
Officer/Director in the event and only to the extent it shall be ultimately
determined pursuant to the procedure specified in the next sentence that
Officer/Director is not entitled, under the provisions of the Bye-laws, this
Agreement or otherwise, to be indemnified by the Company for such expenses. Such
determination shall be made (1) by a majority vote of the directors of the
Company who are not parties to such action, suit or proceeding, even though less
than a quorum, or (2) by a committee of such directors designated by majority
vote of such directors, even though less than a quorum, or (3) if there are no
such directors, or if such directors so direct, by independent legal counsel in
a written opinion, or (4) by the shareholders of the Company, or (5) by a court
of competent jurisdiction.

9. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Officer/Director to continue as a director of the Company and an officer
of the Company and/or one or more subsidiaries of the Company, and acknowledges
that Officer/Director is relying upon this Agreement in continuing in such
capacity.

(b) In the event Officer/Director is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Company shall reimburse Officer/Director for all of
Officer/Director’s reasonable fees and expenses in bringing and pursuing such
action.

10. Non-Exclusivity of Rights. The rights conferred on Officer/Director by this
Agreement shall not be exclusive of any other right which Officer/Director may
have or hereafter acquire under any statute, provision of the Company’s
Memorandum of Continuance or the Bye-laws, insurance policy, agreement, vote of
shareholders or directors, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding office.

11. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

12. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of Bermuda.

13. Binding Effect. This Agreement shall be binding upon Officer/Director and
upon the Company, its successors and assigns, and shall inure to the benefit of
Officer/Director, his heirs, personal representatives and assigns and to the
benefit of the Company, its successors and assigns.

 

-5-



--------------------------------------------------------------------------------

14. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, and it
shall be effective as of the day and year first above written.

 

XOMA LTD.     By:                

John L. Castello

Chairman of the Board, President and

Chief Executive Officer

     

[Name]

[Title]

 

-6-